United States Securities and Exchange Commission Washington D.C. 20549 Division Of Corporate Finance Mr. Edwin Adames Senior Staff Accountant Date: December 23, 2008 Re: Global Entertainment Holdings, Inc(f/k/a LitFunding Corp.) 10-KSB for Fiscal Year Ended December 31, 2007 File No. 000-49679 Dear Mr.Adames We have completed our review of your comments provided to us in your letter dated December 3, 2008. Attached you will find our response letter and the referenced revised segments (as attachments) of the December 31, 2007 10-KSB which we hope will provide the appropriate detailed information for your further review and our compliance. I look forward to working with you to insure that the company is in compliance with the applicable disclosure requirements. Sincerely, Terry Gabby Chief Financial Officer Global Entertainment Holdings, Inc. Form 10-KSB/A for the Period Ended December 31.2007 General 1. Please revise the amendment to include the following information regarding the restated financial statements and related disclosure throughout the filing: •Include an explanatory note in the forepart of the amendment that discusses the reasons for the amendment Provide a cross reference to the related note in the financial statements that summarizes the impact of the restatement on the financial statements. •Labeled as "restated" the columns of the audited financial statements for the restated periods. •Provide a new note to the financial statements that includes the following disclosure: •An explanation of the reasons why the financial statements were restated. •A reconciliation of the original financial statement information to the restated financial amounts on a line-by-line basis for each major balance sheet and income statement account affected including income (loss) per share. Response The amendment has been revised to provide an explanatory note at the forepart of the amendment.A new note to the financial statements has been included explaining the reason for the restatement of the financial statements and a schedule is provided as a cross reference to the related note in the financial statements. See Attachment; pages 1, 2 and 3 Report of Independent Registered Public Accounting Firm, page 21 2. We note your response to comment 4 and to the amended audit report for the year ended December 31,2007. Considering the Company has presented a balance sheet only for the most recent fiscal year 2007 in accordance with Item 310(a) of Regulation S-B, please revise the first paragraph of the audit report as follows •Change the phrase "for the years then ended" to indicate that the auditor's opinion applies to each of the fiscal periods for which comparative statements of income, cash flows and changes in stockholder's equity are presented. •Refer to the suggested changes in wording of the audit report in footnote 8 of paragraph 8 of AICPA AU Section 508 when the balance sheet at the end of one or more prior periods is not presented. •Delete the last sentence of the first paragraph that refers to the audit by another auditor of the statements for 2004 and prior years considering the financial statements to be included according to Item 310(a) of Regulation S-B are for the two-year period ended December 31,2007. The income statement for the year ended December 31, 2005 that was included in this amendment is not required under Regulation S-B. 3. We note the Company has modified the going concern emphasis paragraph as follows: •The statement that the financial statements have been prepared assuming the Company will continue as a going concern has been deleted. •The reference to footnote disclosure stating the Company will need additional working capital has been deleted. •The statement that this raises substantial doubt about the Company's ability to continue as a going concern has been conditioned to state that these factors, among others, may raise substantial doubt as to their ability to continue as a going concern. •The reference to management's plans regarding their going concern uncertainty has been deleted. •The statement that the financial statements do not include any adjustments that might result from the outcome of this uncertainty. Please revise the going concern emphasis paragraph in the amendment to provide the full disclosure required by paragraph 13 of AICPA AU Section 341, similar to that provided in the audit report included in the original 10-KSB.Consider in your revision the requirements of footnote 5 to paragraph 13 of AICPA AU Section 341 that precludes the use of conditional language in expressing an audit conclusion as to the existence of substantial doubt about an entity's ability to continue as a going concern. Response The Report of The Independent Registered Public Accounting Firm has been revised and is attached. See Attachment; page 21, 23 and 25 Note 10.
